Memorandum. The order of the Appellate Division is affirmed.
*1087Defendant’s present claim of error regarding the trial court’s charge and that certain evidence was improperly received in evidence is unavailing. It is manifest that no alleged errors were preserved for our review by either exception or proper objection. His failure to take appropriate exception or to request further clarification at a time "when the court had an opportunity of effectively changing” any instruction preserved no question of law in connection therewith reviewable by this court (CPL 470.05, subd 2; People v Robinson, 36 NY2d 224, 228-229; People v Kibbe, 35 NY2d 407, 413-414). We have examined defendant’s other arguments which we find to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.